                           UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF LOUISIANA


PENINSULA PETROLEUM, LTD.                                CIVIL ACTION NO. 2:20-cv-02987

VERSUS                                                   SECTION “E” MAG. DIV. ( 5 )

M/V ORATORIO, IMO No. 9687679,                           DISTRICT JUDGE: MORGAN
her engines, boilers, tackle, furniture,
apparel, etc., including 199.643 MT of VLSFO             MAGISTRATE JUDGE: NORTH
Bunkers aboard M/V ORATORIO, in rem

and

CYGNUS LINE SHIPPING SA, in personam

                ORDER FOR ISSUANCE OF WARRANT FOR MARITIME
                      ARREST AND WRIT OF ATTACHMENT

       Upon considering the above and foregoing Motion, Complaint, and Verification of

Complaint in this matter, and it appearing that the conditions for an arrest and attachment exist;

       IT IS HEREBY ORDERED:

       (1)     The Clerk of Court is authorized and directed to issue a warrant of arrest and writ

               of attachment for the M/V ORATORIO;

       (2)     The United States Marshal for the Eastern District of Louisiana is ordered to:

               (a)     Seize the M/V ORATORIO, her engines, boilers, tackle, furniture,

                       apparel, appurtenances, etc. and 199.643 metric tons of bunkers;

               (b)     Serve a copy of the Complaint and the Warrant for the Seizure on the

                       person in possession of the ship or its agent; and

               (c)     Return the Warrant promptly;
(3)   Normal operations, including cargo, may continue aboard the vessel and, at the

      risk and expense of the vessel’s interest, it may shift to another berth on the

      Mississippi River, but always to remain within the jurisdiction of this Court;

(4)   Plaintiff agrees to release and hold harmless, and indemnify the United States of

      America, the United States Marshal, their agents, servants, employees, and all

      others for whom they are responsible, from any and all liability or responsibility

      for claims arising from the arrest or attachment of the vessel;

(5)   Plaintiff agrees to release and hold harmless, and indemnify the United States of

      America, the United States Marshal, their agents, servants, employees, and all

      others for whom they are responsible, from any and all liability or responsibility

      for claims arising out of the movement of the defendant vessel;

(6)   Plaintiff agrees to release and hold harmless, and indemnify the United States of

      America, the United States Marshal, their agents, servants, employees, and all

      others for whom they are responsible, from any and all liability or responsibility

      for claims arising out of the cargo loading/unloading operations of the defendant

      vessel;

(7)   The vessel may be released from seizure without a further order of this Court if:

      (a)       the United States Marshal receives written authorization from the attorney

                who requested the seizure that he has conferred with attorneys

                representing all of the parties to the litigation and they consent to the

                release; and,

      (b)       the attorney files the consent; and,

      (c)       the Court has not entered an order to the contrary.



                                          2
         New Orleans, Louisiana, this 4th day of November, 2020.




                                                 UNITED STATES DISTRICT JUDGE




{B1714402.1}                                 3
